Citation Nr: 9924697	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ulcer 
disease, to include a residual stomach condition. 

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the left leg.

3.  Entitlement to service connection for a scar of the left 
lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1941 to 
December 1945, and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for ulcer with residual stomach 
condition, and denied claims of entitlement to service 
connection for residuals of shrapnel wound, left leg, and 
scar, left lower lip.  The RO also denied a claim of 
entitlement to an increased rating for scar, left temple, 
evaluated as zero percent disabling, and denied a claim for 
service connection for residuals of a head injury.  The 
veteran appealed only the claims for service connection ulcer 
disease with a residual stomach condition, residuals of 
shrapnel wound of the left leg, and a scar on the left lower 
lip.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1962, the RO 
determined that no new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for an ulcer condition.
2.  The evidence received since the RO's September 1962 
decision is either not relevant or cumulative of previously 
considered evidence and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

3.  The claims file does not contain competent evidence 
showing that the veteran has residuals of a shrapnel wound of 
the left leg.

4.  A scar of the left lower lip was caused by a laceration 
injury sustained during service.


CONCLUSIONS OF LAW

1.  The RO's September 1962 decision, which denied a claim of 
entitlement to service connection for an ulcer condition, is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's September 1962 decision denying the appellant's claim 
for an ulcer condition, and the claim for ulcer with residual 
stomach condition is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's claims of entitlement to service connection 
for residuals of a shrapnel wound of the left leg is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.   A scar of the left lower lip was incurred during 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in an August 1947 
decision, the RO denied a claim of entitlement to service 
connection for an ulcer condition.  The veteran subsequently 
filed to reopen his claim, and in a July 1962 decision, the 
RO determined that no new and material evidence had been 
received to reopen the claim.  After additional evidence was 
submitted, the RO affirmed its decision in September 1962.  
There was no appeal, and the RO's September 1962 decision 
therefore became final.  See 38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In October 1997, the RO received the veteran's application to 
reopen a claim of entitlement to service connection for an 
ulcer condition, which, based on the medical evidence, the RO 
characterized as a claim for "ulcer with residual stomach 
condition."  In February 1998, the RO determined that no new 
and material evidence had been received to reopen the claim 
for an ulcer with residual stomach condition, and denied his 
claim.  The veteran appealed.

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determination, and finds that 
no new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
ulcer with residual stomach condition.  When a claimant seeks 
to reopen a claim based upon additional evidence, VA must 
perform a three-step analysis.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  First, VA must determine whether 
the evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  See 
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's September 1962 decision.

In this regard, the RO denied the veteran's claim in 
September 1962.  In that decision, the RO affirmed its July 
1962 denial, which essentially determined that the evidence 
did not show that there was a nexus between the veteran's 
ulcer with residual stomach condition and his service.  

The Board notes that the claims file now includes records of 
VA outpatient treatment, dated between 1984 and 1997; these 
records detail treatment for conditions unrelated to the 
claim for ulcer with residual stomach condition but also 
include diagnoses of status post gastrectomy secondary to PUD 
(peptic ulcer disease), all of which are dated in 1986 or 
thereafter.  However, there is no medical evidence or opinion 
that links a gastrectomy or PUD to service.  The only other 
pertinent evidence received since the RO's September 1962 
decision are written statements from the veteran, the 
transcript of testimony taken from the veteran and his wife 
at a hearing held in May 1998, and photocopies of two 
newspaper articles.  

In his statements and testimony, the veteran argues that he 
began having stomach symptoms in 1945, although he never 
sought treatment for it during either period of service.  He 
stated that he was diagnosed with gastritis in 1946, and that 
he received treatment for stomach symptoms in about 1952, 
shortly after his second period of service.  He reported that 
he has had portions of his stomach surgically removed. The 
veteran asserts that he has dumping syndrome as a result of 
his stomach surgery, and, in essence, that he was 
misdiagnosed during his VA treatment in early 1964, for what 
was diagnosed as "psychophysiologic gastrointestinal 
reaction, manifested by epigastralgia, nausea, diarrhea, 
chronic gastritis and duodenitis."  The veteran's wife 
asserted that the veteran received treatment for stomach 
disorders in 1946 and again in 1952, and that he has had 
stomach symptoms ever since she met him during his service.

The articles submitted by the veteran are two short articles, 
written by Peter H. Gott, M.D., which apparently were printed 
in a local newspaper in December 1998.  These articles 
provide Dr. Gott's definitions of the terms "dumping 
syndrome" and "psychosomatic," and show that Dr. Gott 
stated that ulcers were not psychosomatic. 

As for the submitted articles, the Board finds that this 
material is general in nature, and that it does not 
reasonably approximate the clinical findings in the veteran's 
case.  In this regard, the Board points out that the RO's 
(final) decision denying this claim considered medical 
evidence which included diagnoses of an ulcer condition, and 
that it does not appear that the aforementioned 1964 
diagnosis in the VA treatment report was fatal to his claim.  
In any event, the articles do not provide medical evidence 
demonstrating a link between the veteran's current stomach 
symptoms and his service, nor do the articles show that the 
veteran had an ulcer (gastric or duodenal) that was manifest 
to a compensable degree within a year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  
Accordingly, these articles do not serve as new and material 
evidence that is sufficient to reopen the claim.  See e.g., 
Sacks v. West, 11 Vet. App. 314 (1998) (journal or treatise 
evidence insufficient to establish a well grounded claim 
where, standing alone, it does not discuss generic 
relationships with a "degree of certainty" such that, under 
the facts of a specific case, there is at least a plausible 
causality based upon objective facts rather than on 
unsubstantiated medical opinion). 

The submitted evidence shows that the veteran and his wife 
argue that he has an ulcer with residual stomach condition as 
a result of his service.  However, as laypersons, the veteran 
and his wife are not competent to give a medical opinion on 
the etiology of the veteran's condition, or more precisely, a 
medical opinion on the question of whether there is a medical 
nexus between any current stomach disorder of the veteran and 
his service, which ended in 1951.  Therefore, although the 
veteran's statements, and his wife's statements, are new, the 
claims file does not contain competent evidence relating any 
present stomach condition to the veteran's service, or his 
asserted post-service symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 
(1993).  In the absence of such evidence, these statements 
are not new and material evidence.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).

The submitted evidence does not contain competent evidence 
showing that the veteran's ulcer with residual stomach 
condition is related to his service, or that an ulcer 
(gastric or duodenal) was manifest to a compensable degree 
within a year of separation from service.  The Board 
therefore finds that the submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge, 
supra.  

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the RO's September 1962 decision is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim for entitlement to service connection for an ulcer with 
residual stomach condition.  As such, the RO's September 1962 
denial of the veteran's claim remains final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.302.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996);  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under current case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in these cases is whether the veteran 
has presented well grounded claims for service connection.  
In this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  That 
is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

A review of the veteran's written statements, and the 
transcript of the testimony from his May 1998 hearing, shows 
that he asserts that he sustained residuals of shrapnel 
wounds to his left leg, while serving in Germany.  More 
specifically, he states that in January or February of 1945, 
he was standing near a captain who stepped on a mine and was 
severely injured.  He stated that he sustained fragment 
wounds to his left leg, arm and hands, but that he was not 
treated because the medical facility could not immediately 
treat his (relatively less severe) wounds, and that he was 
told to come back the next day.  However, he was not able to 
return to the medical facility because of his duties.  He 
states that much of the shrapnel eventually worked its way 
out, and that he was treated for his shrapnel injuries by VA 
in about 1964, at which time he was told it would do more 
harm than good to remove the shrapnel.  He reported that VA 
subsequently did remove some shrapnel in about 1980.  The 
veteran further argues that he sustained his scar below the 
left lower lip at the time of his May 1945 truck accident.

The veteran has submitted several letters from fellow 
soldiers who served with the veteran, and who essentially 
state that they recall that the veteran was injured at the 
same time a captain stepped on a mine.

The veteran's service medical records show that in May 1945, 
he was treated for a cerebral concussion and a 11/2 inch 
laceration wound of the left temple after the vehicle in 
which he was riding went over an embankment and plunged into 
a river.   
Service medical records are silent as to complaints, 
treatment or a diagnosis involving either shrapnel wounds to 
the left leg, or a scar, left lower lip.  The veteran's 
separation examination reports, dated in December 1945 and 
August 1951, respectively, contain no indication of residuals 
of shrapnel wounds to the left leg, or a scar, left lower 
lip.  

A VA muscles examination report, dated in January 1998, shows 
that on examination, there was no residual scar on the left 
leg.  The diagnosis noted multiple superficial shrapnel 
wounds of left lower extremity with no residuals.  A VA brain 
and spinal cord examination report, dated in January 1998, 
shows that on examination, there were no scars on the left 
leg, and no atrophy of the calf muscles.  The relevant 
diagnosis was status post soft tissue mine injury left lower 
limb.  

Under 38 U.S.C.A. § 1110 the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Brammer  v. Derwinski, 
3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In this case, while the Board accepts the 
veteran's account of his shrapnel injuries, there is no 
medical evidence showing that he currently has residuals of 
such injuries.  No residuals are noted in the veteran's 
January 1998 VA examination reports, and the muscles 
examination report specifically states that there are no 
residuals from his injury.  In addition, VA outpatient 
treatment reports are silent as to a diagnosis or finding 
involving residuals of shrapnel wound, left leg.  Therefore, 
as medical evidence has not been presented to show that the 
veteran currently has residuals from his shrapnel wound, left 
leg, his claim must be denied as not well grounded. 

The only other evidence that the veteran has residuals of 
shrapnel wounds of the left leg and his service, are his 
statements, his wife's statements, and the lay statements.  
However, what is lacking to well-ground the present claim is 
competent evidence of current residuals of shrapnel wounds to 
the left leg.  The veteran, his wife and the veteran's fellow 
soldiers, as lay persons untrained in the fields of medicine, 
are not competent to offer an opinion as to a diagnosis or as 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In sum, the Board must conclude that the veteran's 
claim is not well-grounded.  38 U.S.C.A. § 5107(a).  

The Board has considered the special consideration afforded 
combat veterans under 38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(d) (1998).  However, the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  Accordingly, without 
medical evidence showing residuals of shrapnel wounds, left 
leg, the veteran's claim must be denied as not well grounded.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

With regard to the claim for a scar at the left lower lip, a 
January 1998 VA examination scars report notes that the 
veteran has an L-shaped scar at the lower lip of 
approximately 3 centimeters in length, and that the uneven 
nature of the scar was probably the result of uneven 
suturing.  The relevant aspect of the diagnosis was wound 
scar of the lower lip.  The veteran has submitted several 
photographs of himself as support for his claim.

The Board finds that, while the service medical evidence do 
not show that the veteran sustained a scar of the left lower 
lip during service, there is no question that he sustained a 
head injury while on active duty and now has the claimed 
scar.  The veteran also submitted copies of old photographs 
which are not very clear, but the Board finds the veteran's 
testimony regarding the injury and subsequent scar to be both 
credible and consistent with the circumstances of his 
service.  It is the Board's judgment that, with consideration 
of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1998), the evidence is at least in equipoise on the question 
of whether the veteran's scar of the left lower lip is the 
result of a laceration injury sustained while he was on 
active duty.  Accordingly, service connection for a scar of 
the left lower lip is warranted.



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for ulcer with residual 
stomach condition is not reopened.

Service connection for residuals of a shrapnel wound to the 
left leg is denied.

Service connection for a scar of the left lower lip is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

